Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aelisha N. Marsh appeals the district court’s order dismissing her complaint filed under Title VII of the Civil Rights Act of 1964, as amended, alleging defamation and wrongful termination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Marsh v. CBS Media Corp., No. 3:09-cv-00289-RJC, 2009 WL 3151946 (W.D.N.C. Sept. 24, 2009). We further deny Marsh’s “Motion for Monetary Relief Beyond the Scope of Unemployment.” We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.